IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40650
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN JOSE AKE-MONSIVAES,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-109-ALL
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defenders (AFPDs) appointed to

represent Juan Jose Ake-Monsivaes have filed a motion to withdraw

from representation of Ake and a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Ake has responded to the AFPDs’

brief.   Our independent review of the brief, Ake’s response, and

the record discloses no nonfrivolous issue.   Accordingly, the

APPDs’ motion to withdraw is GRANTED; the AFPDs are excused from

further responsibilities herein and the APPEAL IS DISMISSED.     See

5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.